DETAILED ACTION
This Office action is in response to the RCE filed 8 July 2022. Claims 1, 2, 4-12, and 14-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-9, 11-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 2017/0105136) in view of Chang et al. (US 2016/0100378), Choi et al. (US 2015/0215798), and Fodor et al. (US 2018/0294864).
For Claims 1 and 11, Reider teaches a method of performing a Minimization of Drive Test (MDT), applied to a terminal, and the terminal, comprising: a processor; and a memory storing instructions executable by the processor (see paragraphs 48, 50); the method comprising: 
detecting entering a coverage hole of a base station (see paragraphs 57-58); 
obtaining measurement information of MDT for the coverage hole by performing an MDT on the coverage hole (see paragraphs 57-58, 60, 50), wherein performing the MDT on the coverage hole comprises: 
performing the MDT on a network device in the coverage hole, the obtained measurement information of MDT for the coverage hole comprising measurement information of MDT for the network device that comprises a Bluetooth device in the coverage hole (see paragraphs 23, 113-115, 113: events include measurement and reporting of other RATS including 802.11 and Bluetooth, AP location, thus the network device comprises a Bluetooth device); and 
in response to detecting entry to a coverage area of the base station, sending the measurement information of MDT for the coverage hole (see paragraph 60: locations and time stamps reported) to the base station, such that the base station determines a network condition of the coverage hole based on the measurement information of MDT for the coverage hole (see paragraphs 51, 59, 85, 110, 118).
Reider as applied above is not explicit as to, but Chang teaches the network device being a designated network device (see paragraphs 27-20).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to measure a designated network device as in Chang when measuring conditions in a coverage hole as in Reider. The motivation would have been to gather information needed to improve cooperation between the cellular and WLAN networks for dual mode terminals.
Though Reider does teach the reporting of coverage hole location information (see paragraph 60), the references as applied above are not explicit as to, but Choi teaches, for an indoor scenario (see paragraphs 8, 11: it is known for coverage holes to occur indoors), locating the coverage hole based on the measurement information for the device (see abstract, paragraphs 14, 51, 54: using reported information to locate and map coverage hole).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to locate coverage holes indoors, as in Choi, when performing MDT and coverage hole detection as in Reider. One of ordinary skill would have been able to do so with the reasonably predictable result of mapping coverage holes indoors, where they are well known to occur.
The references as applied above are not explicit as to, but Fodor teaches the coverage hole of the base station being an area where signal quality of a cellular network is lower than a threshold value for a preset period of time (see paragraph 58: loss of coverage when signal is less than threshold for preset time).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to detect loss of coverage as in Fodor when implementing the method of Reider. The motivation would be to avoid identifying moments of spurious loss of coverage as a coverage hole.
For Claims 2 and 12, Reider teaches the method, wherein detecting entering the coverage hole of the base station comprises: 
detecting that a state of the terminal is switched from a first state to a second state, wherein the first state represents a state in which the terminal is able to perform the MDT on the coverage area, and the second state represents a state in which the terminal is able to perform the MDT on the coverage hole (see paragraphs 12, 13, 17: states for coverage hole MDT; paragraphs 2-3: states for coverage area MDT); and 
determining that the terminal enters the coverage hole (see paragraphs 57-58).
For Claims 6 and 16, Reider teaches the method, wherein detecting entering the coverage area of the base station comprises: 
detecting that a state of the terminal is switched from a second state to a first state, wherein the first state represents a state in which the terminal is able to perform the MDT on the coverage area, and the second state represents a state in which the terminal is able to perform the MDT on the coverage hole (see paragraph 59, paragraphs 12, 13, 17: states for coverage hole MDT; paragraphs 2-3: states for coverage area MDT); and 
determining that the terminal enters the coverage area (see paragraph 59).
For Claims 7 and 17, Reider teaches the method, wherein the first state is a camped normally state, and the second state is an any cell selection state or a camped on any cell state (paragraphs 12, 13, 17: states for coverage hole MDT; paragraphs 2-3: states for coverage area MDT).
For Claims 8 and 18, Reider teaches the method, wherein sending the measurement information of MDT for the coverage hole to the base station comprises: establishing a connection with the base station (see paragraphs 51, 59); and 
sending the measurement information of MDT for the coverage hole to the base station (see paragraphs 85, 88, 110, 118: reports received).
For Claims 9 and 19, Reider teaches a method of performing an MDT, applied to a base station, the base station comprising: a processor; and a memory storing instructions executable by the processor (see paragraphs 48, 52); the method comprising: 
receiving measurement information of MDT for a coverage hole from a terminal (see paragraphs 51, 59), wherein the measurement information of MDT for the coverage hole is information obtained by performing an MDT on the coverage hole after the terminal detects entering the coverage hole of the base station (see paragraphs 50, 57, 58, 60);
wherein the measurement information of MDT for the coverage hole comprises measurement information of MDT for a network device that comprises a Bluetooth device in the coverage hole (see paragraphs 23, 113-115, 113: events include measurement and reporting of other RATS including 802.11 and Bluetooth, AP location, thus the network device is a Bluetooth device); and 
determining a network condition of the coverage hole based on the measurement information of MDT for the coverage hole (see paragraphs 51, 59, 85, 110, 118).
Reider as applied above is not explicit as to, but Chang teaches the network device being a designated network device (see paragraphs 27-20).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to measure a designated network device as in Chang when measuring conditions in a coverage hole as in Reider. The motivation would have been to gather information needed to improve cooperation between the cellular and WLAN networks for dual mode terminals.
Though Reider does teach the reporting of coverage hole location information (see paragraph 60), the references as applied above are not explicit as to, but Choi teaches, for an indoor scenario (see paragraphs 8, 11: it is known for coverage holes to occur indoors), locating the coverage hole based on the measurement information for the device (see abstract, paragraphs 14, 51, 54: using reported information to locate and map coverage hole).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to locate coverage holes indoors, as in Choi, when performing MDT and coverage hole detection as in Reider. One of ordinary skill would have been able to do so with the reasonably predictable result of mapping coverage holes indoors, where they are well known to occur.
The references as applied above are not explicit as to, but Fodor teaches the coverage hole of the base station being an area where signal quality of a cellular network is lower than a threshold value for a preset period of time (see paragraph 58: loss of coverage when signal is less than threshold for preset time).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to detect loss of coverage as in Fodor when implementing the method of Reider. The motivation would be to avoid identifying moments of spurious loss of coverage as a coverage hole.

Claims 4, 5, 10, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 2017/0105136) in view of Chang et al. (US 2016/0100378), Choi et al. (US 2015/0215798), and Fodor et al. (US 2018/0294864) as applied to claims 1, 9, 11, and 19 above, and with further support from Agrawal et al. (US 2008/0117850).
For Claims 4 and 14, while Reider does teach collecting measurements of other RATs (see paragraphs 23, 113-115: BT, 802.11), Reider as applied above is not explicit as to, but Chang teaches the method, wherein the designated network device comprises a wireless local area network device (see paragraphs 27-29, 128); and 
the measurement information of MDT for the designated network device comprises at least one of location information, signal strength, or measurement time of at least one of the Bluetooth device or the wireless local area network device (see paragraphs 27-29, 128).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to measure a designated network device as in Chang when measuring conditions in a coverage hole as in Reider. The motivation would have been to gather information needed to improve cooperation between the cellular and WLAN networks for dual mode terminals.
While the references as applied above are not explicit as to the network device comprising both a Bluetooth device and a wireless local network device, such dual mode devices are well known in the art as can be seen in Agrawal (see paragraphs 5, 29). Thus it would have been obvious to one of ordinary skill in the art for a designated network device to comprise both Bluetooth and Wireless LAN interfaces for a system such as in Reider where a terminal device is collecting measurements from multiple RATs including both. One of ordinary skill would have been able to do so with the reasonably predictable result of collecting known types of measurements of a known type of device.
For Claims 5 and 15, Reider as applied above is not explicit as to, but Chang teaches the method, wherein the measurement information of MDT for the designated network device further comprises at least one of a device identifier of the Bluetooth device or a device identifier of the wireless local area network device (see paragraph 128).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to measure a designated network device as in Chang when measuring conditions in a coverage hole as in Reider. The motivation would have been to gather information needed to improve cooperation between the cellular and WLAN networks for dual mode terminals.
For Claims 10 and 20, Reider teaches the method, wherein plural RATS are detected (see paragraphs 23, 113-115: detection of RATS including BT, 802.11; dual interface devices being well known in the art, co-location of the different RATs in one device would be obvious).
Reider as applied above is not explicit as to, but Chang teaches the network device being a designated network device comprising a wireless local area network device (see paragraphs 27-20); and 
the measurement information of MDT for the designated network device comprises at least one of location information, signal strength, or measurement time of at least one of the Bluetooth device or the wireless local area network device (see paragraphs 27-29, 128).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to measure a designated network device as in Chang when measuring conditions in a coverage hole as in Reider. The motivation would have been to gather information needed to improve cooperation between the cellular and WLAN networks for dual mode terminals.
While the references as applied above are not explicit as to the network device comprising both a Bluetooth device and a wireless local network device, such dual mode devices are well known in the art as can be seen in Agrawal (see paragraphs 5, 29). Thus it would have been obvious to one of ordinary skill in the art for a designated network device to comprise both Bluetooth and Wireless LAN interfaces for a system such as in Reider where a terminal device is collecting measurements from multiple RATs including both. One of ordinary skill would have been able to do so with the reasonably predictable result of collecting known types of measurements of a known type of device.

Response to Arguments
The submission of 8 July 2022 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belser et al. (US 9654948) teaches a system in which a device is detected to be indoors when signal strength falls below a threshold. Tapia (US 2016/0021503) teaches a system in which a UE is detected to be indoors based on signal strength and which uses collected information to determine where to deploy new access points. Lacatus et al. (US 2014/0274225) teaches a system in which a coverage hole is detected based on loss of coverage for greater than a threshold period of time.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/29/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466